ALLOWABILITY NOTICE
Applicant’s response, filed 01/07/2022, to the previously presented office action has been considered and made of record. Claims 1-2, 4-8, and 11-18 are pending further consideration.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks filed 01/07/2022, with respect to the previously presented 35 USC 103 rejection, previously indicated allowable subject matter of dependent claim 10, and the incorporation of said limitations into independent claims 1, 17, and 18 of the present claimset (received 01/07/2022) have been fully considered and are persuasive.  Applicant’s arguments for withdrawing the previously presented 35 USC 103 prior art rejections of the claims has been considered and is convincing for at least the reason that the currently presented limitations of the independent claims 1, 17, and 18 have incorporated the previously indicated allowable subject matter.  Therefore, the previously presented 35 USC 103 prior art rejections of claims 1-2, 4-9, and 13-21 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-8, and 11-18 (renumbered 1-15 for issue) are allowed.	
The following is an examiner’s statement of reasons for allowance: Applicant successfully amended claims 1, 17, and 18 to incorporate the previously indicated allowable subject matter of respective dependent claims 9 and 10. Hence, each of independent claims 1, 17, and 18 now contain allowable subject matter and are in condition for allowance over the prior art. Furthermore, Applicant provided Japanese Patent Office’s reason for refusal with corresponding cited JP patent documents. At least some aspects of the subject matter relied upon for allowance in the present office action are 
JP2007058792A (cited by Applicant and the JPO in the reasons for refusal provided by Applicant in the IDS submitted 11/05/2021) has disclosed the classification and display of image data, wherein a user can interact and select image data specifying a ratio number and image data to be printed on sheets. The JP_patent_document has not disclosed the specification of a specific ratio as presently claimed, but has specified a ratio selected by a user interacting with said interface specifying a ratio that is an area of the image data with respect to the size or area of the subject matter of the image relative to the background of the image.
For at least the above discussed reasoning, the currently presented independent claims 1, 17, 18 and their corresponding dependent claims 2, 4-8, and 11-16 are in condition for allowance over the known prior art, cited prior art, and reasonable combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666